DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/04/20 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sundberg et al (WIPO Pub. No. WO 2009/157825).
Regarding Claim 1, Sundberg et al. discloses an otoscope device (10, Figs. 1-5, Pg. 7, Line 26 - Pg. 13, Line 31) capable of being manipulated and used by a layperson, st detector 23, Fig. 2) capable of capturing at least one image of the patient's outer ear (Pg. 9, Lines 11-14), wherein the otoscope device further comprises electronic and optics means (signal processor 24 and imaging system, Fig. 2, Pg. 11, Lines 7-16) comprising a processing unit (computing, analyzing and monitoring means (not shown) including an application specific computer including control apparatus 17, Pg. 11, Lines 7-17), the electronic and optic means capable of determining spatially resolved spectral information with respect to wavelengths shorter than 480nm as compared to wavelengths longer than 480nm (Pg. 5, Lines 3-21; Pg. 6, Lines 1-4; Pg. 9, Line 11- Pg. 10, Line 10) and capable of identifying an eardrum of the patient shown in the at least one image and distinguishing the eardrum from other objects within the ear canal (via visual identification and physical status indication of the tympanic membrane and surrounding tissue) depending on a specific intensity of blue spectral components or UV spectral components with respect to an amount of spectral components having wavelengths longer than 480nm (The position and state of the tympanic membrane can be identified and assessed by measuring the intensity of the reflected light at wavelengths in the interval of 200-2000nm. Physiological properties of the TM and middle ear, including identification of healthy tissue versus inflamed tissue and infections therein, can be assessed by specifically arranging detector means for analyzing reflected light in the interval 450-900nm; Pg. 5, Line 3- Pg. 6, Line 4; Pg. 10,, Lines 17-28; Pg. 11, Lines 7-18). (With respect to the functional language of the claim, the device 10 of Sundberg et al. is fully 
Regarding Claim 2, Sundberg et al. discloses an otoscope device (10, Figs. 1-5, Pg. 7, Line 26 – Pg. 13, Line 31) capable of being manipulated and used by a layperson, comprising: a radiation sensing unit (1st detector 23, Fig. 2) capable of detecting radiation reflected by a patient's outer ear (Fig. 1, Pg. 9, Lines 11-14), wherein the otoscope device further comprises electronic and optic means (signal processor 24 and imaging system, Fig. 2, Pg. 11, Lines 7-16) comprising a processing unit (computing, analyzing and monitoring means (not shown) including an application specific computer including control apparatus 17, Pg. 11, Lines 7-17), the electronic and optic means capable of determining spectral information of 3Application No.: 15/307,778Preliminary Amendmentreflected radiation with respect to wavelengths shorter than 480nm (Pg. 5, Lines 3-21; Pg. 6, Lines 1-4; Pg. 9, Line 11- Pg. 10, Line 10), capable of determining a ratio of radiation in the spectrum below 480nm to radiation in the spectrum above 480nm based on a specific intensity of reflected radiation within the spectrum of blue light or UV radiation (Pg. 5, Lines 3-21; Pg. 6, Lines 1-4; Pg. 9, Line 11- Pg. 10, Line 10), and capable of identifying an eardrum of the patient and distinguishing the eardrum from other objects within the ear canal (via visual identification and physical status indication of the tympanic membrane and surrounding tissue) depending on the determined ratio of radiation in the spectrum below 480nm to radiation in the spectrum above 480nm (The position and state of the tympanic membrane can be identified and assessed by measuring the intensity of the reflected light at wavelengths in the interval of 200-2000nm. Physiological properties of the TM and middle ear, including identification of healthy tissue versus inflamed tissue 
Regarding Claim 3, Sundberg et al. discloses wherein the electronic and optic means are capable of determining spatially resolved spectral information with respect to specific sections of the patient’s outer ear (Pg. 5, Lines 3-21; Pg. 6, Lines 1-4 & Pg. 9, Line 11- Pg. 10, Line 10).
Regarding Claim 4, Sundberg et al. discloses at least one source of radiation (light source 20 including optical fibers, LEDs, photodetectors, Figs. 2 & 4) configured for illuminating the patient’s outer ear at defined intensities in defined spectral bands (Pg. 4, Line 12 – Pg. 5, Line 21; Pg. 6, Lines 20-30; Pg. 8, Lines 11-13 & 27-31; Pg. 9, Lines 1-10; Pg. 12, Lines 19-30).
Regarding Claim 5, Sundberg et al. discloses wherein the at least one source of radiation is capable of emitting blue light (Pg. 5, Lines 3-29; Pg. 6, Lines 20-30; Pg. 10, Lines 3-10).
Regarding Claim 6, Sundberg et al. discloses wherein the electronic and optic means are capable of adjusting a spectral composition of radiation emitted by the at least one source of radiation (Pg. 9, Line 11- Pg. 10, Line 2; Pg. 11, Lines 7-11).
Regarding Claim 7, Sundberg et al. discloses wherein the electronic and optic means are capable of calibrating a spectral composition of radiation emitted by the at least one source of radiation and capable of comparing a determined spectral 
Regarding Claim 8, Sundberg et al. discloses wherein the electronic and optic means are capable of adjusting the intensity of radiation of the at least one source of radiation and capable of reducing the intensity of radiation in case the at least one image exhibits a spectral composition which is outside a specific amount of spectral components having wavelengths longer than 480nm (Pg. 9, Line 11- Pg. 10, Line 2; Pg. 11, Lines 7-11).
Regarding Claim 9, Sundberg et al. discloses two or more separate sources of radiation (light source 20 including optical fibers, LEDs, photodetectors, Figs. 2 & 4), said sources of radiation emitting radiation in the spectrum below 480nm and in the spectrum above 480nm (Pg. 5, Lines 3-29; Pg. 6, Lines 20-30;  Pg. 10, Lines 3-10), wherein said sources of radiation are connected to the electronic and optic means (Pg. 10, Lines 3-10), and wherein the electronic and optic means are capable of determining a ratio of radiation in the spectrum below 480nm to radiation in the spectrum above 480nm (Pg. 5, Lines 3-21; Pg. 6, Lines 1-4; Pg. 9, Line 11- Pg. 10, Line 10).
Regarding Claim 10, Sundberg et al. discloses at least one source of radiation (light source 20 including optical fibers, LEDs, photodetectors, Figs. 2 & 4), said at least one source of radiation capable of emitting the entire visible light spectrum (Pg. 6, Lines 1-4 & 20-30; Pg. 9, Line 11- Pg. 10, Line 10).
Regarding Claim 11, Sundberg et al. discloses wherein the electronic and optic means are capable of evaluating a ratio of radiation in the spectrum below 480nm to 
Regarding Claim 12, Sundberg et al. discloses wherein the electronic and optic means are capable of evaluating a ratio of reflected radiation in the spectrum below 480nm to reflected radiation in the spectrum above 480nm, with respect to an intensity of emitted radiation (Pg. 10, Lines 3-10 & 17-28; Pg. 11, Lines 7-18).
Regarding Claim 13, Sundberg et al. discloses an otoscope device (10, Figs. 1-5, Pg. 7, Line 26 – Pg. 13, Line 31) comprising a radiation sensing unit (1st detector 23, Fig. 2) capable of detecting radiation reflected by a patient's outer ear (Fig. 1, Pg. 9, Lines 11-14); wherein the otoscope device further comprises at least one source of radiation capable of emitting radiation in the spectrum below and above 480nm (light source 20 including optical fibers, LEDs, photodetectors, Figs. 2 & 4); and electronic and optic means (signal processor 24 and imaging system, Fig. 2, Pg. 11, Lines 7-16) comprising a processing unit (computing, analyzing and monitoring means (not shown) including an application specific computer including control apparatus 17, Pg. 11, Lines 7-17), connected to the at least one source of radiation (Pg. 10, Lines 3-10) and capable of determining spectral information of reflected radiation (Pg. 5, Lines 3-21; Pg. 6, Lines 1-4; Pg. 9, Line 11- Pg. 10, Line 10) and capable of adjusting the spectrum of emitted radiation (Pg. 6, Lines 23-26), and wherein the electronic and optic means are capable of identifying an eardrum of a patient and distinguishing the eardrum from other objects within an ear canal (via visual identification and physical status indication of the tympanic membrane and surrounding tissue) based on comparing reflected radiation in the spectrum below 480nm with reflected radiation in the spectrum above 480nm (The 

Response to Arguments
Applicant’s amendments, filed 06/04/20, have overcome the objections to claims 2-4, 8-10 & 13.
Applicant’s amendments, filed 06/04/20, have overcome the 112(b) rejections to claims 1-2 & 13.
In regards to Applicant’s arguments, filed 06/04/20, with respect to Applicant’s argument that Sundberg fails to disclose using its detectors for identifying or locating the eardrum, and further fails to disclose any elements for identifying or locating the eardrum and distinguishing it from other objects in the ear canal depending on blue spectral components and/or UV spectral components: Sundberg discloses a spectral analytical otoscope including a means for applying diffuse reflectance spectroscopy in combination with a pressure prevocation of the tympanic membrane/TM/eardrum. The otoscope of Sundberg is configured to be placed within a patient’s ear and visually 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSICA WEISS/Primary Examiner, Art Unit 3775